           Case 5:21-cv-00197-F Document 6 Filed 04/27/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 CHRISTOPHER LEDBETTER,                     )
                                            )
    Petitioner,                             )
                                            )
 -vs-                                       )      Case No. CIV-21-0197-F
                                            )
 LT. THOMPSON, et al.,                      )
                                            )
    Respondents.                            )

                                       ORDER

        Petitioner Christopher Ledbetter is a federal prisoner appearing pro se, whose
pleadings are liberally construed. His petition purports to seek relief under 28 U.S.C.
§ 2241.
        The magistrate judge filed a Report and Recommendation (the Report, doc.
no. 5) on March 22, 2021, recommending this action be dismissed without prejudice.
The Report states that § 2241 is not the appropriate vehicle for attacking an
underlying criminal conviction, and that, as a result, this court does not have
jurisdiction to provide the relief petitioner seeks.
        The Report advised petitioner that any objection to the Report must be filed
by April 12, 2021. The Report also advised that failure to make timely objection
waives appellate review of the recommended ruling addressed in the Report. No
objection to the Report has been filed, and no request has been made for an extension
of time within which to object or otherwise respond to the Report.
        Having reviewed the Report, and with no objection having been filed, the
court concurs in the recommended ruling as stated in the Report. Accordingly, the
             Case 5:21-cv-00197-F Document 6 Filed 04/27/21 Page 2 of 2




Report is ACCEPTED, ADOPTED and AFFIRMED. As recommended in the
Report, this action is DISMISSED without prejudice.
        IT IS SO ORDERED this 27th day of April, 2021.




21-0197p001.docx




                                         2
